         Case 8:19-cr-00061-JVS Document 115 Filed 03/06/20 Page 1 of 1 Page ID #:2094

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date    March 6, 2020


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                       Sharon Seffens                         Julian Andre/Brett Sagel
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:        Present App. Ret.

Michael John Avenatti                              NOT    X             Dean Steward                              X               X



 Proceedings:        STATUS CONFERENCE


     Cause is called for hearing with counsel for the defendant and counsel for the
Government present. Defendant is not present, waiver of appearance on file.

      Defendant’s oral motion to continue trial is denied without prejudice to be renewed once
counsel has had the opportunity to speak with his client.

      The Pretrial Conference is continued from April 6, 2020 to April 27, 2020 at 9:00 a.m.
Deadlines for the filing of pretrial motions are continued as follows:

                     Motions to be filed by April 30, 2020
                     Oppositions to be filed by April 13, 2020
                     Optional reply briefs to be filed by April 20, 2020

         Counsel may contact the Court to set a further status conference as necessary.

                                                                                                              :        15

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                                Page 1 of 1
